United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1404
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas
Mario Borunda-Calahorra,                 *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 7, 2005
                                 Filed: November 3, 2005
                                  ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Mario Borunda-Calahorra appeals from the final judgment entered in the
District Court1 for the Western District of Arkansas upon his plea of guilty to illegal
re-entry after deportation following conviction for an aggravated felony in violation
of 8 U.S.C. § 1326(a), (b)(2). The district court sentenced Borunda-Calahorra to 33
months in prison. For reversal, Borunda-Calahorra argues based on United States v.
Booker, 125 S. Ct. 738 (2005), that the district court violated the Sixth Amendment
in finding that his prior conviction warranted a 12-level increase in his offense level.

      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
We have already rejected a similar argument, see United States v. Torres-Alvarado,
416 F.3d 808 (8th Cir. 2005), and we conclude there was no Booker error because the
district court calculated the sentencing range properly and treated the Sentencing
Guidelines as advisory, see United States v. Salter, No. 04-3137, 2005 WL 1875709,
at *1 (8th Cir. Aug. 10, 2005). Accordingly, we affirm.
                        ______________________________




                                        -2-